Citation Nr: 1212452	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  05-34 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left arm disability, including as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for a right arm disability, including as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to October 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Roanoke, Virginia RO.  In June 2006, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  The Veteran submitted additional evidence with a waiver of initial agency of original jurisdiction consideration at the Travel Board hearing.  

In February 2009, the Board issued a decision that denied the Veteran's claim for service connection for a bilateral arm disability (as well as claims for service connection for diabetes mellitus, erectile dysfunction, and a bilateral leg disability).  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2010, the Court vacated the Board's decision and remanded the issues to the Board for further action consistent with a Joint Motion for Remand (Joint Motion) by the parties.  

In September 2010 the Board remanded the matter for further development.  A July 2011 rating decision granted the Veteran service connection for diabetes mellitus, and for peripheral neuropathy of both lower extremities, and awarded him special monthly compensation for loss of use of a creative organ.  As these awards represent full grants of the diabetes mellitus, erectile dysfunction, and bilateral leg claims, they will not be addressed herein.  In October 2011 the Board remanded the matters on appeal for further development.  

The appeal is REMANDED to the VARO.  VA will notify the appellant if further action on his part is required.


REMAND

The October 2011 Board remand instructed the RO to secure a retrospective medical opinion addressing whether the Veteran's service-connected diabetes mellitus caused or aggravated a disorder of either/both upper extremities manifested by numbness, pain, and/or tingling, and whether he has had a disorder of either/both upper extremities manifested by numbness, pain, and/or tingling that is [directly] related to service.  

The February 2012 VA advisory medical opinion received indicates that without complaints of bilateral numbness, tingling, and paresthesias of the upper extremities with close follow-up of his diabetes, the consulting physician found no evidence of a diagnosis of upper extremity peripheral neuropathy related to diabetes.  Furthermore, it was indicated that the Veteran had a normal examination at discharge from his military service and there were no complaints or notes relating to upper extremity findings within one year of discharge.  The February 2012 VA opinion did not specifically address whether the Veteran has had [i.e., in the past] a disorder of either/both upper extremities manifested by numbness, pain, and/or tingling that is related to service (specifically, the physician did not discuss the significance, if any, of the complaints noted in 2004 and 2006, and if they represented a chronic disability, the likely etiology for such disability, leaving a medical question presented unresolved).  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes to provide an examination, it must provide an adequate one).  

Because the development ordered in the Board's October 2011 remand was not fully completed, this matter must be remanded again, for completion of the development sought.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  
Accordingly, the case is REMANDED for the following action:

1. The RO should secure for association with the claims file updated (to the present) copies of the complete clinical records of all VA treatment and evaluations the Veteran has received for his upper extremities since April 2011.  

2. The RO should forward the Veteran's claims file to an appropriate physician to obtain another retrospective medical opinion (with examination only if deemed necessary by the physician) regarding whether the upper extremity numbness, pain, and tingling reported in February 2004 and February 2006 represented a chronic disability/manifestations of an underlying disability, and if so the likely etiology for such disability.  Upon review of the claims file, the consulting physician should provide an opinion that responds to the following;: 

a. What is the significance of the Veteran's upper extremity complaints of numbness, pain, tingling that were noted in 2004 and 2006?  Specifically, do they reflect a chronic neurological (or other) disability of the upper extremities or manifestations of some underlying disability (if the latter, please identify the underlying disability)?  

b. If the Veteran's 2004 and 2006 complaints represent a chronic disability or are manifestations of an underlying disability, please identify the most likely etiology for such disability.  Specifically, was it at least as likely as not (50 % or better probability) caused or aggravated by his diabetes mellitus?  If not, is it at least as likely as not (a 50 % or better probability) directly related to the Veteran's service?   

The consulting physician must explain the rationale for all opinions.  

3. The RO should ensure that all development sought is completed (all questions posed are answered), and then readjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

